DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 07/26/2022 have been entered.

Response to Arguments
	The 103 rejection on claims 1-14 have been withdrawn in light of claim amendments and based on response dated 07/26/2022, specifically pages 11-15.

Allowable Subject Matter
	The claims 1, 2, 4-9, and 11-14 are allowed based on the arguments set forth in the Applicant’s Response to Office Action filed 07/26/2022, specifically pages 11-15.

In addition, the following is an examiner’s statement of reasons for allowance: 

The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Lam (US 10,914,953) teaches 
	an image display apparatus (see fig. 3-5) comprising,
	a first waveguide (source waveguide 315);
	a second waveguide (output waveguide 325);
a first focus tunable lens (first tunable lens 320) positioned between the first waveguide (315) and the second waveguide (325);
	wherein at least a portion of the first light incident on the first waveguide (315) is diffracted from the first waveguide (incoupling element 350 incouples the adjusted light into the waveguide 325, the incoupling element may be a diffraction grating).
	However, regarding claim 1, the prior art Lam taken either singly or in combination fails to anticipate or fairly suggest an image display apparatus comprising 
a display engine configured to output first light forming a first virtual image and second light forming a second virtual image; and
	a second focus tunable lens positioned between the display engine and the first waveguide,
	wherein the first light output from the display engine passes through the second focus tunable lens and is incident on the first waveguide,
	wherein the second light output from the display engine passes through the second focus tunable lens and is incident on the second waveguide, and
	wherein at least a portion of the second light incident on the second waveguide is diffracted from the second waveguide, passes through the first focus tunable lens, and is incident on the first waveguide, in combination with all other claimed limitation of claim 1.
	With respect to claims 2, and 4-7, these depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding claim 8, the closest prior art Lam (US 10,914,953) teaches 
	an image display method of an image display apparatus (see fig. 3-5) including a first waveguide (source waveguide 315), 
a second waveguide (output waveguide 325), 
a first focus tunable lens (first tunable lens 320) positioned between the first waveguide (315) and the second waveguide (325), 
a display engine (conditioned light form the incoupling element 340 and controller 335), the method comprising:
	controlling a focal length of the first focus tunable lens (col. 2, line 30 the first tunable lens is a lens with a tunable focal length); and
	controlling a focal length of the second focus tunable lens (col. 2, lines 50-55 the second tunable lens has a second range of optical powers in the second dimension),
	wherein at least a portion of the first light incident on the first waveguide (315) is diffracted form the first waveguide (incoupling element 350 incouples the adjusted light into the waveguide 325, the incoupling element may be a diffraction grating).
	However, regarding claim 8, the prior art Lam taken singly or in combination fails to anticipate or fairly suggest an image display method of an image display apparatus including 
a second focus tunable lens positioned between the display engine and the first waveguide,
	outputting, by the display engine, first light forming a first virtual image and second light forming a second virtual image;
wherein the first light output from the display engine passes through the second focus tunable lens and is incident on the first waveguide,
	wherein the second light output from the display engine passes through the second focus tunable lens and is incident on the second waveguide, and
	wherein at least a portion of the second light incident on the second waveguide is diffracted from the second waveguide, passes through the first focus tunable lens and is incident on the first waveguide, in combination with all other claimed limitation of claim 8.
	With respect to claims 9 and 11-14, these depends on claim 8 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872